Title: To Thomas Jefferson from Alexander Donald, 5 January 1792
From: Donald, Alexander
To: Jefferson, Thomas


          
            Dear Sir
            London 5th: Jany. 1792
          
          Since writing you yesterday, it has occurr’d to me that as your National Bank has now come into opperation that it will require a House of Credit and Respectability to transact business for it in this place, and upon that Idea I have taken the Liberty of mentioning to you, and Mr. Hamilton, that Donald & Burton will be very happy in being appointed as Agents for the Bank in this place, and altho the usual commission on such business is half a ⅌ Cent for paying, and the same for receiving all monies, we will in consideration of the magnitude of the business, accept of one quarter ⅌ Cent.
          Knowing as I do from experience the certainty and warmth of your Friendship, I know it is sufficient for me to mention my wishes.—I remain with great esteem Dear Sir your faithful & Humbe: Servt.,
          
            A Donald
          
        